Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Issues Based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23-29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al (US Patent 9,317,224, filing date of 6/28/2013) in view of Long et al (US Patent 9,609,402, filed 3/26/2015).
Note: Quotations provided are from Aharoni et al except where noted as specifically deriving from Long et al. 
Claim 1:  A system for monitoring performance (abstract, lines 1-2, “the contributions of a virtual storage unit to the utilization of a data storage system may be quantified.” Accordingly, the system is both the virtual storage unit and the data storage system with their cooperative actions), the system comprising:
multiple data stores (col. 7, lines 34-35, “the data storage system 12 may be a data storage array including a plurality of data storage devices 16a-16n”) that are each configured to store a series of data items that reflect performance of a monitored computing system (the data storage system 12 contains a “storage area” which is loaded with performance data. See col. 9, lines 8-16); 
a monitoring computing system (FIG 3, system 100) that includes a processor (FIG 1, service processor 22a) and a memory (FIG 2, memory 26) that includes instructions that are configured, when executed by the processor, to monitor performance of the monitored computing system (col. 11, line 25, “data monitoring software 134 gathers and stores performance data”), by:
storing a first series of data items in a first randomly selected  one of the multiple data stores (Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al), wherein the stored data items reflect performance of the monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during a first time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”);
storing a second series of data items in a second randomly selected one of the multiple data stores (Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al), wherein the stored data items reflect performance of the monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”)  during a second time interval, wherein the first time interval precedes the second time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”. Col. 26, lines 34-36 also refer to a “sampling period n-1” which means at least one sampling period occurs prior to the sampling period “n”); and
transmitting information about the stored data items (FIG 3, optimizer 138 transmits performance data to the performance data storage file 136); and
a monitoring agent that executes on the monitored computing system (FIG 3, optimizer 138. Also see col. 11, lines 25-36 which indicates that the optimizer collects and stores to enhance the performance of I/O operations) and that is configured to, using the processor of the monitored computer system:  
obtain counter values from a monitored application executing on the monitored computing system (col. 5, lines 5-8, “Determining a utilization score of a VSU may include counting a number of occurrences of the storage I/O operations over a period of time for the VSU to produce an I/O operation count value”) wherein the counter values are provided by counter objects (col. 16, lines 25-26, the “counter” which performs the function of providing counter information is a counter object) that are modified by instrumentation code in the monitored application and that represent one or more of: a number of operations performed by the monitored application (col. 5, lines 6-8, “counting a number of occurrences of the of the storage I/O operations over a period of time for the VSU to produce an I/O operation count value) ,  a response time of the monitored application, a processing time of the monitored application, or a throughput of the monitored application (the previous language “one or more of” indicates that the remaining functions of response time, processing time and throughput are optional recitation which are not further limiting of the claim, since a minimum of one single function will anticipate the claim in this instance) ; and
 transmit the counter values as the first series of data items to the monitoring computing system for storage on the first randomly selected data store (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”. Also, FIG 3, optimizer 138 transmits performance data to the performance data storage file 136).
Claim 20:  A method comprising: storing a first series of data items reflecting a performance of a monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during a first time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”); randomly over a set of data stores (Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al);
 storing a second series of data items reflecting a performance of the monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during a second time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”. Col. 26, lines 34-36 also refer to a “sampling period n-1” which means at least one sampling period occurs prior to the sampling period “n”) randomly over the set of data stores (Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al);
 and in response to failure of one of the set of data stores, providing by a hardware processor (col. 26, lines 7-20 indicate that “read misses” are a type of countable failure associated with the data stores during a sampling period and used to produce count values), 
providing access to a subset of the first series of data items and the second series of data items (FIG 6, the application 230, the allocation policy and the multiple tiers of data storage which are storing data);
the subset comprising approximately [(N-1)/N]% of data items in the first series of data items and the second series of data items, where N is the number of data stores in the set of data stores (col. 28, lines 5-7, “It may be that 9/10 chunks of the subextent are unallocated or already in flash storage, with only one chunk stored in the storage tier”. Note that N=10 chunks, as defined at col. 28, line 3, so 9/10 is 90% of a subextent). 
Claim 21:  The method of claim 20, further comprising: aggregating the stored first series of data items and the stored second series of data items (col. 36, lines 20-24, “In some embodiments, data collection may occur at a lower logical storage level than the level of the VSU for which a utilization score is being determined, and the collected data may need to be aggregated into a tally for the higher level VSU”); and 
storing the aggregated data items in a randomly selected data store of the set of data stores. (col. 28, lines 3-5, “the subextent is to be moved from a first storage tier, such as from SATA (Serial Advanced Technology Attachment drive)  or FC (Fiber Channel drive), to a second storage tier, such as flash”).  
Claim 23:  The method of claim 20, further comprising: receiving counter values (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) from a monitoring agent executing on the monitored computing system (FIG 3, optimizer 138. Also see col. 11, lines 25-36 which indicates that the optimizer collects and stores to enhance the performance of I/O operations), 
the counter values including samples of counters that track the performance of an application executing on the monitored computing system (col. 26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period “n”;
 wherein the first series of data items comprises a first portion of the received counter values, the first portion of the received counter values reflecting performance of the monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during the first time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”); and wherein the second series of data items comprises a second portion of the received counter values (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”), the second portion of the received counter values reflecting performance of the monitored computing system during the second time interval  (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”. Col. 26, lines 34-36 also refer to a “sampling period n-1” which means at least one sampling period occurs prior to the sampling period “n”). 
Claim 24: The method of claim 20, wherein the first series of data items are stored randomly(Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al) over the set of data stores based on one or more of: a counter identifier associated with the first series of data items, a tier identifier, a timestamp, and a tier partitioning period (FIG 6 of Aharoni et al illustrates an allocation policy where data items are stored randomly based upon a tier identifier, such as “Tier 1” or “Tier 2”).                                                                                                                                                                                                                   
Claim 25:  The method of claim 20, wherein the first series of data items are stored randomly over the set of data stores based on a hash function applied to an arithmetic combination of one or more of: a counter identifier associated with the first series of data items, a tier identifier, a timestamp, and a tier partitioning period (col. 24, lines 55-65 illustrates hash functions which can be used to calculate adjusted activity levels for sampling periods, 0, 1, 2 etc). The sampling periods labelled as 0, 1, 2 represent tier partition periods).  
Claim 26:  The method of claim 20, further comprising:
after storing the first series of data items(the data storage system 12 contains a “storage area” which is loaded with performance data. See col. 9, lines 8-16), receiving a request to access the first series of data items (FIG 6, the application 230, the allocation policy and the multiple tiers of data storage which are storing data);
in response to the received request, determining without reference to index mapping counter identifiers and times to data store identifiers, which of the set of data stores which is storing the first series of data items based on one or more of: a counter identifier, a tier identifier, a timestamp and a tier partitioning period  (FIG 6 illustrates an allocation policy where data items are stored randomly  based upon a tier identifier, such as “Tier 1” or “Tier 2”. The remaining “counter identifier” is excluded by the language “without reference to index mapping counter identifiers”. The timestamp and tier partitioning period are optionally recited, and thus do not further limit the claimed invention).                                                                                                                                                                                                                   
Claim 27: The method of claim 20, further comprising: randomly selecting one of the set of data stores for storage of the first series of data items based on an output of a pseudo- random number generator (As described in the formula at col. 38, lines 15-32, the counter values record “hits” and “misses”. However, in addition to counting hits and misses, the formula at col. 38, lines 15-32 counts random write misses and random read misses. Since these random variables are incorporated into the formula, this formula output is pseudo-random). 
Claim 28:  A non-transitory computer-readable medium including instructions that, when executed by a computing system, cause the computing system to perform operations comprising:
storing a first series of data items reflecting a performance of a monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during a first time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”); randomly over a set of data stores (Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al);
 storing a second series of data items reflecting a performance of the monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during a second time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”. Col. 26, lines 34-36 also refer to a “sampling period n-1” which means at least one sampling period occurs prior to the sampling period “n”) randomly over the set of data stores (Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al);
 and in response to failure of one of the set of data stores, by a hardware processor, (col. 26, lines 7-20 indicate that “read misses” are a type of countable failure associated with the data stores during a sampling period and used to produce count values), 
providing access to a subset of the first series of data items and the second series of data items (col. 27, lines 61-64, “However, when performing processing to determine data movement candidates, such as by the optimizer, such processing may consider candidates for data movement which have a minimum size of a subextent”. A subextent is a subset of storage space) 
the subset comprising approximately [(N-1)/N]% of data items in the first series of data items and the second series of data items, where N is the number of data stores in the set of data stores (col. 28, lines 5-7, “It may be that 9/10 chunks of the subextent are unallocated or already in flash storage, with only one chunk stored in the storage tier”. Note that N=10 chunks, as defined at col. 28, line 3, so 9/10 is 90% of a subextent). 
Claim 29: The non-transitory computer-readable medium of claim 28, the instructions, when executed, causing the computing system to perform further operations comprising:
aggregating the stored first series of data items and the stored second series of data; and (col. 36, lines 20-24, “In some embodiments, data collection may occur at a lower logical storage level than the level of the VSU for which a utilization score is being determined, and the collected data may need to be aggregated into a tally for the higher level VSU”); 
storing the aggregated data items in a randomly selected data store of the set of data stores. (col. 28, lines 3-5, “the subextent is to be moved from a first storage tier, such as from SATA (Serial Advanced Technology Attachment drive)  or FC (Fiber Channel drive), to a second storage tier, such as flash”).  
Claim 31: The computer-readable medium of claim 28, the instructions, when executed, causing the computing system to perform further operations comprising:
receiving counter values (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) from a monitoring agent executing on the monitored computing system (FIG 3, optimizer 138. Also see col. 11, lines 25-36 which indicates that the optimizer collects and stores to enhance the performance of I/O operations), 
the counter values including samples of counters that track the performance of an application executing on the monitored computing system (col. 26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period “n”;
 wherein the first series of data items comprises a first portion of the received counter values, the first portion of the received counter values reflecting performance of the monitored computing system (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”) during the first time interval (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”); and wherein the second series of data items comprises a second portion of the received counter values (col.26, lines 17-20, “an embodiment may collect short term information 302 as counter values indicating a count or number of each type of operation for a current time period or sampling period”), the second portion of the received counter values reflecting performance of the monitored computing system during the second time interval  (col. 26, lines 10-12, “For example, if a sample period = 10 minutes so that statistics for an extent are collected and/or computed every 10 minutes”. Col. 26, lines 34-36 also refer to a “sampling period n-1” which means at least one sampling period occurs prior to the sampling period “n”). 
Claim 32: The non-transitory computer-readable medium of claim 28, wherein the first series of data items are stored randomly over the set of data stores based on one or more of: a counter identifier associated with the first series of data items, a tier identifier, a timestamp, and a tier partitioning period (FIG 6 illustrates an allocation policy where data items are stored randomly  based upon a tier identifier, such as “Tier1” or “Tier 2”).                                                                                                                                                                                                                                                                                                                                                             	Claim 33: The non-transitory computer-readable medium of claim 28, wherein the first series of data items are stored randomly over the set of data stores based on a hash function applied to an arithmetic combination of one or more of: a counter identifier associated with the first series of data items, a tier identifier, a timestamp, and a tier partitioning period (col. 24, lines 55-65 illustrates hash functions which can be used to calculate adjusted activity levels for sampling periods, 0, 1, 2 etc). The sampling periods labelled as 0, 1, 2 represent tier partition periods).  
Claim 34: The non-transitory computer-readable medium of claim 28, the instructions when executed, causing the computing system to perform further operations, comprising:
after storing the first series of data items(the data storage system 12 contains a “storage area” which is loaded with performance data. See col. 9, lines 8-16), receiving a request to access the first series of data items (FIG 6, the application 230, the allocation policy and the multiple tiers of data storage which are storing data);
in response to the received request, determining without reference to index mapping counter identifiers and times to data store identifiers, which of the set of data stores which is storing the first series of data items based on one or more of: a counter identifier, a tier identifier, a timestamp and a tier partitioning period  (FIG 6 illustrates an allocation policy where data items are stored randomly  based upon a tier identifier, such as “Tier 1” or “Tier 2”. The remaining “counter identifier” is excluded by the language “without reference to index mapping counter identifiers”. The timestamp and tier partitioning period are optionally recited, and thus do not further limit the claimed invention).                                                                                                                                                                                                                   
Claim 35: The non-transitory computer-readable medium of claim 28, the instructions, when executed, causing the computing system to perform further operations comprising:
randomly selecting one of the set of data stores for storage of the first series of data items based on an output of a pseudo- random number generator (As described in the formula at col. 38, lines 15-32, the counter values record “hits” and “misses”. However, in addition to counting hits and misses, the formula at col. 38, lines 15-32 counts random write misses and random read misses. Since these random variables are incorporated into the formula, this formula output is pseudo-random). 
                                                     Remarks
Independent claim 1 has been amended to recite “a monitoring agent that executes on the monitored computer system and that is configured to, using the processor of the monitored computer system ….” Claims 20 and 28 have been amended to recite, “in response to failure of one of the set of data stores, providing by a hardware processor….” Based on current case law interpretation from the Federal Circuit, these limitations are not found to invoke 35 USC 112, sixth paragraph or indefiniteness under 35 USC 112. See MPEP 2181, Section A. 
Applicant at the last paragraph of page 9 through the first paragraph of page 10, states:
“These claim elements variously recite the storing of data items in a first and second “randomly selected one of the multiple data stores”. In the rejection of this claim element, the Office Action cites “SRAM OR DRAM” as taught by Aharoni. SRAM and DRAM are types of random access memory. The term “random” in “random access memory” refers to when the memory can be accessed. It does not refer to the random selection of one of multiple data stores as claimed. Accordingly, the only thing types of RAM have in common the concept of randomly selecting between multiple data stores is the term “random”. The remainder of Aharoni similarly does not teach or suggest the random selection of a data store form multiple data stores in order to store multiple series of data items. Thus, Aharoni does not teach or suggest these claim elements for at least these reasons, and claim 1, similar claims 20 and 28, and all dependent claims are patentable over Aharoni.”
Aharoni et al does not teach the random selection of data items. Long et al at col. 1, lines 21-26 state: “information or data that is captured by a single data source is typically transmitted to a predetermined or randomly selected data store for storage. Once the information or data is digitally housed within the data store, the information may be identified for analysis”.  It would have been obvious to one of ordinary skill in the art to modify Aharoni et al to transmit data to a randomly selected data store, so that the information may be subsequently identified for analysis as taught by Long et al. 
Applicant at page 10, second paragraph states:
 “In the rejection of this claim element, the examiner cites lines 3-7 of Col. 28 of Aharoni. In particular, the Office Action characterizes this passage as teaching “it may be that 9/10 chunks of the subextent are unallocated or already in flash storage, with only one chunk stored in the storage tier. Note that N=10 chunks ... so 9/10 is 90% of a subextent.” Office Action, page 9.Without agreeing to this interpretation, Applicants note that [N-1]/N% of chunks that are unallocated or already in flash storage is not equivalent to “providing ... access to a subset comprising [N-1]/N% of a first set of data items and a second set of data items” as claimed. Indeed, a percentage of unallocated or flash-stored chunks as taught by Aharoni has nothing to do with providing access to subsets of data items as claimed.”
This assertion is not correct. Claim 20 recites: “the subset comprising approximately [(N-1)/N]% of data items in the first series of data items and the second series of data items, where N is the number of data stores in the set of data stores”. This claim limitation appears to be repetitiously reciting nothing more than a subset of data items, since “[(N-1)/N]%” is just the simple mathematical definition for a subset of a set of N elements. 
 Aharoni at col. 28, lines 5-7 states: “It may be that 9/10 chunks of the subextent are unallocated or already in flash storage, with only one chunk stored in the storage tier”. Note that N=10 chunks, as defined at col. 28, line 3, so 9/10 is 90% of a subextent.
                                        Patentable Subject Matter
Claims 22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                         Non-Final Office Action
This office action contains a new ground of rejection not necessitated by amendment. Accordingly, this action is made non-final. 
                                   Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,983,968 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                       Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday -Friday.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/Woo H Choi/
Primary Examiner, Art Unit 3992


/MICHAEL FUELLING/            Supervisory Patent Examiner, Art Unit 3992